DETAILED ACTION
Claims 1-20 are presented for examination.
No claims have been amended.
This office action is in response to the arguments submitted on 26-SEP-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 103
On pg. 7-9 of the Applicant Arguments/Remarks submitted 09/26/2022 (hereinafter ‘Remark’), Applicant argues on pg. 7 the limitation of “determining one or more modifications that should be made to a computer- generated three-dimensional (3D) model of the product based on the design problem statement and the set of dimensions of the manufacturing machine” of claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “3D level-set topology optimization: a machining feature-based approach” [2015] (hereinafter ‘Liu’) in view of HANAI, Foreign Patent Document JP-11345013-A (hereinafter ‘HANAI’) [paragraph references are to the attached translation]. The limitation is taught by both references (See the Non-Final Rejection dated 06/24/2022 (hereinafter ‘Non-Final’) pgs. 4 and 6.
Continuing on pg. 7 of the Remarks, Applicant provides an interpretation of Liu.
Further, on pg. 8, Applicant argues Liu does not teach the limitation because “Liu is silent with respect to the idea of determining specific modifications that are to be made to the feature model based on manufacturing constraints, much less based on dimensions of a manufacturing machine, as required by the above language of claim 1.” Regarding the claim language of claim 1, Examiner respectfully disagrees Liu does not teach the limitation an maintains for the reasons in the Non-Final. Regarding the elements of specific modifications and manufacturing constraints, the claim is silent to these elements. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “specific modifications” and “manufacturing constraints”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Continuing on pg. 8, Applicant argues HANAI does not teach the limitation because “notably, though, Hanai is silent with respect to the idea of determining modifications to make to a model of a product based on the radius of the machining tool”. Regarding the teaching of HANAI, Examiner maintains the rejection of in the Non-Final. Further, Applicant’s argument relies upon “radius of the machining tool”, however, claim 1 is silent regarding the radius. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “radius of the machining tool”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, on pg. 8 continuing to pg. 9, Applicant argues neither HANAI or Liu teach the limitation of claim 1. Examiner respectfully disagrees and maintains the rejection of Liu in view of HANAI as found in the Non-Final.
Applicant's arguments filed have been fully considered but they are not persuasive. Rejections under 35 U.S.C. 103 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Liu et al., “3D level-set topology optimization: a machining feature-based approach” [2015] (hereinafter ‘Liu’) in view of
HANAI, Foreign Patent Document JP-11345013-A (hereinafter ‘HANAI’) [paragraph references are to the attached translation].

Regarding Claim 1: A computer-implemented method for designing a product for manufacture, the method comprising: 
Liu teaches determining a design problem statement for the product; (Pg. 565 Fig. 2 [relevant portion shown below] Liu teaches the problem formation, i.e. design problem statement)

    PNG
    media_image1.png
    158
    739
    media_image1.png
    Greyscale

Liu teaches determining one or more modification that should be made to on a computer-generated three-dimensional (3D) model of the product based on the design problem statement and (Pg. 564 left col Liu teaches 3D topology optimization as part of the constraints in the problem statement “…Another contribution of this paper is that, manufacturing methods are considered upfront with their machining features, i.e., polyline-arc profiles, prismatic 2.5D and freeform 2.5D features. The significance of doing so is that the current 3D topology optimization can only produce approximated freeform design; such constraint severely limits the part design quality, i.e., manufacturability…”
Further, pg. 564 right col ¶2 Liu teaches determining the required tools and tolerance, i.e. modifications “…In this way, the required cutting methods, tools, suggested tolerances, surface finish specifications, and estimated manufacturing cost can be determined in the early design stage…”)
Liu teaches the set of dimensions … modifying the 3D model of the product based on the one or more modification; and (Pg. 567 right col ¶3 Liu teaches optimization of the 3D model by post-processing, i.e. modify according to the optimization results “…The velocity field is composed of continuously varying velocities following a disorganized distribution. Therefore, the topology optimization result tends to be rough 3D freeform. In order to smoothen the freeform result into manufacturable design, a post-processing step is conventionally used to manually construct the parametric freeform design according to optimization result…”)
Liu teaches generating a design solution for the product that includes the modified 3D model of the product. (Pg. 578 left col ¶5-6 Liu teaches a 3D result which can be machined as a design solution “…Finally, the conventional 3D level-set approach is applied to derive the freeform 3D result as shown in Fig. 19. Data of the three different results is listed in Table 3. Through data analysis, it can be concluded that the conventional 3D level-set approach can derive the optimum, while the machining feature-based approach slightly sacrifices the optimality in order to improve the desired manufacturability…”)

Liu does not appear to explicitly disclose
determining a set of dimensions of a manufacturing machine;
…of with the manufacturing machine…

However, HANAI teaches determining a set of dimensions of a manufacturing machine and of with the manufacturing machine ([0017] HANAI teaches the dimensions of the machining tool “…A second means for creating data on the type, shape and dimensions of the first means (32, 33, 34) and the machining tool (51) and the chuck (52) for gripping the machining tool (51) and storing the data in the storage means (22). Tool path data that generates a movement locus of the tool center (O1), that is, a tool path (T1) by the (30, 31), the post-machining surface data (D1), and the tool radius (r) of the machining tool (51). The third means (15, 21) that calculates (Dt1) and stores it in the storage means (22) and the outer peripheral edge (52a) of the tip of the chuck (52) are a predetermined distance from the post-processing surface curve (L1) …”)
Liu and HANAI are analogous art because they are from the same field of endeavor, simulation/modeling for design optimization.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the set of dimensions modifying the 3D model of the product based on the one or more modification as disclosed by Liu by determining a set of dimensions of a manufacturing machine and of with the manufacturing machine as disclosed by HANAI.
One of ordinary skill in the art would have been motivated to make this modification in order to simulate if the machine performing the manufacturing is appropriate for the component being cut as discussed in [0047] of HANAI “…According to the first aspect of the present invention, NC data that can avoid interference between the chuck and the work can be easily created, the efficiency of the machining work can be improved, and the machining cost of the work can be reduced…”

Regarding Claim 2: Liu and HANAI teach The computer-implemented method of claim 1, 

    PNG
    media_image2.png
    507
    330
    media_image2.png
    Greyscale
HANAI teaches wherein the set of dimensions is associated with a tool bit of the manufacturing machine. (Figure 4 and [0045] HANAI teaches the machining tool shown as a tool bit “…The machined surface of the work includes curved surfaces, flat surfaces, etc., and as machining tools, in addition to those with a spherical tip such as a ball end mill, a columnar one such as a flat end mill or the outer circumference of the tip such as a radius end mill…”)

Regarding Claim 3: Liu and HANAI teach The computer-implemented method of claim 1, 
HANAI teaches wherein the set of dimensions is associated with a tool head of the manufacturing machine. ([0011] HANAI teaches the dimensions of the chuck, i.e. tool head “…and dimensions of the machining tool (51) and the chuck (52) that grips it…”)

Regarding Claim 4: Liu and HANAI teach The computer-implemented method of claim 1, wherein the set of dimensions comprises 
HANAI teaches a tool bit radius and a tool bit length. (Figure 4 [shown in claim 2] and [0035] HANAI teaches the bit radius, denoted by r, and the tool spacing denoted as H, i.e. tool bit length “…Therefore, in this embodiment, first, the post-machining surface data D1, the radius r, R, the tool spacing H, the post-machining allowance δ, and the pre-machining surface curve of the machining tool (end mill) 51 and the pseudo tool (chuck) 52…”)

Regarding Claim 5: Liu and HANAI teach The computer-implemented method of claim 2, wherein determining the one or more modifications comprises 
Liu teaches determining that a first point on a surface of the 3D model of the product is accessible by the tool bit based on the set of dimensions. (Pg. 571 left col ¶1 Liu teaches the surface employing the highest removal rate, i.e. product is assessable by the tool bit and the first point is the initial iteration “…Here, a major problem is to define the projection direction. The strategy applied in this work is to determine the surface employing the highest material removal rate in the initial iteration, and define the relevant normal direction as the projection direction. The reason lies in that the projection direction is normally the major cutting direction…” Further, on pg. 570 right col ¶2 Liu teaches the adaptation to a 3D model “…Similar segmentation rules as demonstrated in the 2D scheme can be extended to 3D cases, but certain adaptations are needed…”)

Regarding Claim 6: Liu and HANAI teach The computer-implemented method of claim 5, wherein determining that the first point is accessible by the tool bit comprises 
Liu teaches determining that a 3D model of the tool bit is able to contact the first point without contacting any remaining portion of the 3D model of the product. (Pg. 570-Fig. 8 and right col ¶4 Liu teaches removing a layer, i.e. tool bit is able to contact the first point and the removal of the layer removes a block with an image etched, i.e. without contacting any remaining portion and the output shows a 3D model “…Through solving Eq. (15), the best fitted feature and the relevant specifications (size, depth and orientation) for each feasible surface can be found…”)

    PNG
    media_image3.png
    514
    1077
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    713
    483
    media_image4.png
    Greyscale
Regarding Claim 8: Liu and HANAI teach The computer-implemented method of claim 2, wherein determining the one or more modification comprises 
Liu teaches determining that a first point on a surface of the 3D model of the product is not accessible by the tool bit based on the set of dimensions. (Fig. 13 Pg. 573 left col Liu teaches the model optimization where the final image of Fig. 13(f) demonstrates three circles. The non-overlapped parts, demonstrate areas that are not accessible by the tool bit based on the dimensions of those tools bits.)

Regarding Claim 10: One or more non-transitory computer-readable media storing program instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: 
Liu teaches determining a design problem statement for a product; (Pg. 565 Fig. 2 [relevant portion shown in claim 1] Liu teaches the problem formation, i.e. design problem statement)
Liu teaches determining one or more modification that should be made to a computer-generated three-dimensional (3D) model of the product based on the design problem statement and (Pg. 564 left col Liu teaches 3D topology optimization as part of the constraints in the problem statement “…Another contribution of this paper is that, manufacturing methods are considered upfront with their machining features, i.e., polyline-arc profiles, prismatic 2.5D and freeform 2.5D features. The significance of doing so is that the current 3D topology optimization can only produce approximated freeform design; such constraint severely limits the part design quality, i.e., manufacturability…”
Further, pg. 564 right col ¶2 Liu teaches determining the required tools and tolerance, i.e. modifications “…In this way, the required cutting methods, tools, suggested tolerances, surface finish specifications, and estimated manufacturing cost can be determined in the early design stage…”)
Liu teaches the set of dimensions … modifying the 3D model of the product based on the one or more modifications; and (Pg. 567 right col ¶3 Liu teaches optimization of the 3D model by post-processing, i.e. modify according to the optimization results “…The velocity field is composed of continuously varying velocities following a disorganized distribution. Therefore, the topology optimization result tends to be rough 3D freeform. In order to smoothen the freeform result into manufacturable design, a post-processing step is conventionally used to manually construct the parametric freeform design according to optimization result…”)
Liu teaches generating a design solution for the product that includes the modified 3D model of the product. (Pg. 578 left col ¶5-6 Liu teaches a 3D result which can be machined as a design solution “…Finally, the conventional 3D level-set approach is applied to derive the freeform 3D result as shown in Fig. 19. Data of the three different results is listed in Table 3. Through data analysis, it can be concluded that the conventional 3D level-set approach can derive the optimum, while the machining feature-based approach slightly sacrifices the optimality in order to improve the desired manufacturability…”)

Liu does not appear to explicitly disclose
determining a set of dimensions of a manufacturing machine; 
… of the manufacturing machine …

However, HANAI teaches determining a set of dimensions of a manufacturing machine and of with the manufacturing machine ([0017] HANAI teaches the dimensions of the machining tool “…A second means for creating data on the type, shape and dimensions of the first means (32, 33, 34) and the machining tool (51) and the chuck (52) for gripping the machining tool (51) and storing the data in the storage means (22). Tool path data that generates a movement locus of the tool center (O1), that is, a tool path (T1) by the (30, 31), the post-machining surface data (D1), and the tool radius (r) of the machining tool (51). The third means (15, 21) that calculates (Dt1) and stores it in the storage means (22) and the outer peripheral edge (52a) of the tip of the chuck (52) are a predetermined distance from the post-processing surface curve (L1) …”)
Liu and HANAI are analogous art because they are from the same field of endeavor, simulation/modeling for design optimization.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the set of dimensions modifying the 3D model of the product based on the one or more modification as disclosed by Liu by determining a set of dimensions of a manufacturing machine and of with the manufacturing machine as disclosed by HANAI.
One of ordinary skill in the art would have been motivated to make this modification in order to simulate if the machine performing the manufacturing is appropriate for the component being cut as discussed in [0047] of HANAI “…According to the first aspect of the present invention, NC data that can avoid interference between the chuck and the work can be easily created, the efficiency of the machining work can be improved, and the machining cost of the work can be reduced…”

Regarding Claim 11: Liu and HANAI teach The one or more non-transitory computer-readable media of claim 10, wherein the set of dimensions comprises 
HANAI teaches a set of dimensions for a tool bit of the manufacturing machine including a tool bit radius and a tool bit length. (Figure 4 [shown in claim 2] and [0035] HANAI teaches the bit radius, denoted by r, and the tool spacing denoted as H, i.e. tool bit length “…Therefore, in this embodiment, first, the post-machining surface data D1, the radius r, R, the tool spacing H, the post-machining allowance δ, and the pre-machining surface curve of the machining tool (end mill) 51 and the pseudo tool (chuck) 52…”)

Regarding Claim 12: Liu and HANAI teach The one or more non-transitory computer-readable media of claim 10, wherein the set of dimensions comprises 
HANAI teaches a set of dimensions for a tool head of the manufacturing machine including a tool head radius. ([0051] HANAI teaches the dimensions of the chuch, i.e. tool head and the radius of the pseudo tool “…According to the invention according to claim 6, the post-machining surface curve, the premachining surface curve, the shape of the machining tool and the chuck, the tool radius of the machining tool, the tool center, the tool path, the tool center of the pseudo tool (chuck), and the pseudo…”)

Regarding Claim 13: Liu and HANAI teach The one or more non-transitory computer-readable media of claim 10, wherein: the manufacturing machine comprises 
Liu teaches a tool bit; and (Pg. 578 right col ¶1 Liu teaches using smaller tools for machining, i.e. tool bit  “…Practically this may take more time to machine as smaller tools and multiple tool changes may need to be used…”)
Liu teaches determining the one or more modifications comprises determining that a first point on a surface of the 3D model of the product is accessible by the tool bit based on the set of dimensions. (Pg. 571 left col ¶1 Liu teaches the surface employing the highest removal rate, i.e. product is assessable by the tool bit and the first point is the initial iteration “…Here, a major problem is to define the projection direction. The strategy applied in this work is to determine the surface employing the highest material removal rate in the initial iteration, and define the relevant normal direction as the projection direction. The reason lies in that the projection direction is normally the major cutting direction…” Further, on pg. 570 right col ¶2 Liu teaches the adaptation to a 3D model “…Similar segmentation rules as demonstrated in the 2D scheme can be extended to 3D cases, but certain adaptations are needed…”)

Regarding Claim 14: Liu and HANAI teach The one or more non-transitory computer-readable media of claim 13, wherein: the manufacturing machine further comprises 
HANAI teaches a tool head that holds the tool bit; and (HANAI teaches the spindle and chuck, i.e. tool head, holds the tool bit “…In unmanned machining using NC data of a workpiece by such a machining center, one of the technical issues of creating NC data is to avoid interference between the chuck that attaches the machining tool to the spindle head of the machining center and the workpiece…”)
Liu teaches the first point is determined to be accessible by the tool bit if a 3D model of the tool bit can contact the first point without a 3D model of the tool head contacting any portion of the surface of the 3D model of the product, (Pg. 570-Fig. 8 [shown above in Claim 6] and right col ¶4 Liu teaches removing a layer, i.e. tool bit is able to contact the first point and the removal of the layer removes a block with an image etched, i.e. without contacting any remaining portion and the output shows a 3D model “…Through solving Eq. (15), the best fitted feature and the relevant specifications (size, depth and orientation) for each feasible surface can be found…”)
HANAI teaches wherein the 3D model of the tool bit and the 3D model of the tool head are determined based on the set of dimensions. ([0013] HANAI teaches the pseudo tool, i.e. tool head and the tool bit required adjustment to the prepared hole “…In the invention according to claim 3, in the fourth step according to claim 2, the predetermined distance (E) is the tool radius (R) of the pseudo tool (52) and the tool radius (R) of the machining tool (51). r), based on the post-machining allowance (δ) and the set separation distance η (η> 0) of the pre-machining surface curve (L2), it is calculated …”)

Regarding Claim 16: Liu and HANAI teach The one or more non-transitory computer-readable media of claim 10, wherein: the manufacturing machine comprises 
Liu teaches a tool bit; and (Pg. 578 right col ¶1 Liu teaches using smaller tools for machining, i.e. tool bit “…Practically this may take more time to machine as smaller tools and multiple tool changes may need to be used…”)
Liu teaches determining the one or more modifications comprises determining that a first point on a surface of the 3D model of the product is not accessible by the tool bit based on the set of dimensions. (Fig. 13 Pg. 573 left col [shown in claim 8] Liu teaches the model optimization where the final image of Fig. 13(f) demonstrates three circles. The non-overlapped parts, demonstrate areas that are not accessible by the tool bit based on the dimensions of those tools bits.)

Regarding Claim 18: Liu and HANAI teach The one or more non-transitory computer-readable media of claim 10, wherein: the manufacturing machine comprises 
Liu teaches a tool bit; and (Pg. 578 right col ¶1 Liu teaches using smaller tools for machining, i.e. tool bit  “…Practically this may take more time to machine as smaller tools and multiple tool changes may need to be used…”)

    PNG
    media_image5.png
    452
    356
    media_image5.png
    Greyscale
Liu teaches the design solution for the product specifies a final 3D model of the product, wherein each point on a surface of the final 3D model is determined to be accessible by the tool bit. (Fig. 21 element c on pg. 576 Liu teaches “the final result” displayed as a final 3D model) 

Regarding Claim 19: A computing system for designing a product for manufacture by a manufacturing machine, comprising: 
Liu teaches determining a design problem statement for the product; (Pg. 565 Fig. 2 [relevant portion shown in claim 1] Liu teaches the problem formation, i.e. design problem statement)
Liu teaches determining one or more modifications that should be made to a computer- generated three-dimensional (3D) model of the product based on the design problem statement and (Pg. 564 left col Liu teaches 3D topology optimization as part of the constraints in the problem statement “…Another contribution of this paper is that, manufacturing methods are considered upfront with their machining features, i.e., polyline-arc profiles, prismatic 2.5D and freeform 2.5D features. The significance of doing so is that the current 3D topology optimization can only produce approximated freeform design; such constraint severely limits the part design quality, i.e., manufacturability…”
Further, pg. 564 right col ¶2 Liu teaches determining the required tools and tolerance, i.e. modifications “…In this way, the required cutting methods, tools, suggested tolerances, surface finish specifications, and estimated manufacturing cost can be determined in the early design stage…”)
Liu teaches the set of dimensions … modifying the 3D model of the product based on the one or more modification; and (Pg. 567 right col ¶3 Liu teaches optimization of the 3D model by post-processing, i.e. modify according to the optimization results “…The velocity field is composed of continuously varying velocities following a disorganized distribution. Therefore, the topology optimization result tends to be rough 3D freeform. In order to smoothen the freeform result into manufacturable design, a post-processing step is conventionally used to manually construct the parametric freeform design according to optimization result…”)
Liu teaches generating a design solution for the product that includes the modified 3D model of the product. (Pg. 578 left col ¶5-6 Liu teaches a 3D result which can be machined as a design solution “…Finally, the conventional 3D level-set approach is applied to derive the freeform 3D result as shown in Fig. 19. Data of the three different results is listed in Table 3. Through data analysis, it can be concluded that the conventional 3D level-set approach can derive the optimum, while the machining feature-based approach slightly sacrifices the optimality in order to improve the desired manufacturability…”)

Liu does not appear to explicitly disclose
determining a set of dimensions of a manufacturing machine; 
… of the manufacturing machine …
one or more memories that includes a design engine; and
one or more processors that are coupled to the one or more memories and, upon executing the design engine, perform the steps of: 

However, HANAI teaches determining a set of dimensions of a manufacturing machine and of with the manufacturing machine ([0017] HANAI teaches the dimensions of the machining tool “…A second means for creating data on the type, shape and dimensions of the first means (32, 33, 34) and the machining tool (51) and the chuck (52) for gripping the machining tool (51) and storing the data in the storage means (22). Tool path data that generates a movement locus of the tool center (O1), that is, a tool path (T1) by the (30, 31), the post-machining surface data (D1), and the tool radius (r) of the machining tool (51). The third means (15, 21) that calculates (Dt1) and stores it in the storage means (22) and the outer peripheral edge (52a) of the tip of the chuck (52) are a predetermined distance from the post-processing surface curve (L1) …”)
, HANAI teaches one or more memories that includes a design engine; and one or more processors that are coupled to the one or more memories and, upon executing the design engine, perform the steps of: ([0023] HANAI “…Inside the CAM main body 11, a central processing unit 21, a random access memory (RAM) 22 as a volatile temporary storage unit, a read-only memory (ROM) 23 as a first non-volatile storage unit, and a second non-volatile unit are provided…”)

Liu and HANAI are analogous art because they are from the same field of endeavor, simulation/modeling for design optimization.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the set of dimensions modifying the 3D model of the product based on the one or more modification as disclosed by Liu by determining a set of dimensions of a manufacturing machine and of with the manufacturing machine and one or more memories that includes a design engine; and one or more processors that are coupled to the one or more memories and, upon executing the design engine, perform the steps of as disclosed by HANAI.
One of ordinary skill in the art would have been motivated to make this modification in order to simulate if the machine performing the manufacturing is appropriate for the component being cut as discussed in [0047] of HANAI “…According to the first aspect of the present invention, NC data that can avoid interference between the chuck and the work can be easily created, the efficiency of the machining work can be improved, and the machining cost of the work can be reduced…”

Regarding Claim 20: Liu and HANAI teach The computing system of claim 19, 
HANAI teaches wherein the set of dimensions is associated with a tool bit of the manufacturing machine. (Figure 4 and [0045] HANAI teaches the machining tool shown as a tool bit “…The machined surface of the work includes curved surfaces, flat surfaces, etc., and as machining tools, in addition to those with a spherical tip such as a ball end mill, a columnar one such as a flat end mill or the outer circumference of the tip such as a radius end mill…”)

Claims 7, 9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Liu et al., “3D level-set topology optimization: a machining feature-based approach” [2015] (hereinafter ‘Liu’) in view of
HANAI, Foreign Patent Document JP-11345013-A (hereinafter ‘HANAI’) [paragraph references are to the attached translation] further in view of
Allaire et al., “Structural optimization using sensitivity analysis and a level-set method” [2004] (hereinafter ‘Allaire’).

Regarding Claim 7: Liu and HANAI teach The computer-implemented method of claim 5, wherein determining the one or more modifications further comprises 

Liu and HANAI do not appear to explicitly disclose
multiplying a speed function at the first point by a positive scalar value.


    PNG
    media_image6.png
    422
    489
    media_image6.png
    Greyscale
However, Allaire teaches multiplying a speed function at the first point by a positive scalar value. (Fig. 9-Pg. 378 Allaire teaches a scalar value as function of the scalar velocity, i.e. speed function  “Fig. 9. Scalar velocity 
    PNG
    media_image7.png
    29
    161
    media_image7.png
    Greyscale
for the 2-d cantilever of Fig. 6.”
Liu, HANAI, and Allaire are analogous art because they are from the same field of endeavor, simulation/modeling for design optimization.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining the one or more modifications as disclosed by Liu and HANAI by multiplying a speed function at the first point by a positive scalar value as disclosed by Allaire.
One of ordinary skill in the art would have been motivated to make this modification in order to implement the shape sensitivity in relation to the velocity for a three dimension space based on various functions as discussed by Allaire on Pg. 364 ¶4 “…In this paper we generalize these two previous works in many aspects. We propose a systematic implementation of the level-set method where the front velocity is derived from a shape sensitivity analysis. We investigate different objective functions in two and three space dimensions: compliance (rigidity), least square deviation from a target (compliant mechanism), design dependent loads (pressure loads)…”

Regarding Claim 9: Liu and HANAI teach The computer-implemented method of claim 8, wherein determining the one or more modifications further comprises 

Liu and HANAI do not appear to explicitly disclose
multiplying a speed function at the first point by a scalar value equal to 0.

However, Allaire teaches multiplying a speed function at the first point by a scalar value equal to 0. (Pg. 377 ¶4 Allaire teaches a zero value of the scalar velocity, i.e. speed function “…As is well known, a necessary condition of optimality for a shape minimizing the objective function (23) is that the ‘‘velocity’’ 
    PNG
    media_image7.png
    29
    161
    media_image7.png
    Greyscale
 is zero on the boundary. Fig. 9 displays the isocontours of this scalar velocity. One can check that the velocity is approximately zero on the boundary…”)
Liu, HANAI, and Allaire are analogous art because they are from the same field of endeavor, simulation/modeling for design optimization.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining the one or more modifications as disclosed by Liu and HANAI by multiplying a speed function at the first point by a scalar value equal to 0 as disclosed by Allaire.
One of ordinary skill in the art would have been motivated to make this modification in order to implement the shape sensitivity in relation to the velocity for a three dimension space based on various functions as discussed by Allaire on Pg. 364 ¶4 “…In this paper we generalize these two previous works in many aspects. We propose a systematic implementation of the level-set method where the front velocity is derived from a shape sensitivity analysis. We investigate different objective functions in two and three space dimensions: compliance (rigidity), least square deviation from a target (compliant mechanism), design dependent loads (pressure loads)…”

Regarding Claim 15: Liu and HANAI teach The one or more non-transitory computer-readable media of claim 13, wherein determining the one or more modifications further comprises 

Liu and HANAI do not appear to explicitly disclose
multiplying a speed function at the first point by a positive scalar value.


    PNG
    media_image6.png
    422
    489
    media_image6.png
    Greyscale
However, Allaire teaches multiplying a speed function at the first point by a positive scalar value. (Fig. 9-Pg. 378 Allaire teaches a scalar value as function of the scalar velocity, i.e. speed function  “Fig. 9. Scalar velocity 
    PNG
    media_image7.png
    29
    161
    media_image7.png
    Greyscale
for the 2-d cantilever of Fig. 6.”
Liu, HANAI, and Allaire are analogous art because they are from the same field of endeavor, simulation/modeling for design optimization.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining the one or more modifications as disclosed by Liu and HANAI by multiplying a speed function at the first point by a positive scalar value as disclosed by Allaire.
One of ordinary skill in the art would have been motivated to make this modification in order to implement the shape sensitivity in relation to the velocity for a three dimension space based on various functions as discussed by Allaire on Pg. 364 ¶4 “…In this paper we generalize these two previous works in many aspects. We propose a systematic implementation of the level-set method where the front velocity is derived from a shape sensitivity analysis. We investigate different objective functions in two and three space dimensions: compliance (rigidity), least square deviation from a target (compliant mechanism), design dependent loads (pressure loads)…”

Regarding Claim 17: Liu and HANAI teach The one or more non-transitory computer-readable media of claim 16, wherein performing the one or more modifications further comprises 

Liu and HANAI do not appear to explicitly disclose
multiplying a speed function at the first point by a scalar value equal to 0.

However, Allaire teaches multiplying a speed function at the first point by a scalar value equal to 0. (Pg. 377 ¶4 Allaire teaches a zero value of the scalar velocity, i.e. speed function “…As is well known, a necessary condition of optimality for a shape minimizing the objective function (23) is that the ‘‘velocity’’ 
    PNG
    media_image7.png
    29
    161
    media_image7.png
    Greyscale
 is zero on the boundary. Fig. 9 displays the isocontours of this scalar velocity. One can check that the velocity is approximately zero on the boundary…”)
Liu, HANAI, and Allaire are analogous art because they are from the same field of endeavor, simulation/modeling for design optimization.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the performing the one or more modifications as disclosed by Liu and HANAI by multiplying a speed function at the first point by a scalar value equal to 0 as disclosed by Allaire.
One of ordinary skill in the art would have been motivated to make this modification in order to implement the shape sensitivity in relation to the velocity for a three dimension space based on various functions as discussed by Allaire on Pg. 364 ¶4 “…In this paper we generalize these two previous works in many aspects. We propose a systematic implementation of the level-set method where the front velocity is derived from a shape sensitivity analysis. We investigate different objective functions in two and three space dimensions: compliance (rigidity), least square deviation from a target (compliant mechanism), design dependent loads (pressure loads)…”

Conclusion
Claim 1-20 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146